Coleman, J.,
dissenting. — This cause ivas submitted to the chancery court on a motion by respondents to dissolve an injunction, and on a motion to dismiss the bill for the want of equity. The chancellor granted the motion to dissolve the injunction, and dismissed the bill for want of equity. Prom the decree dissolving the injunction and dismissing the bill the present appeal wTas prosecuted by the complainant, and the correctness of this decree presents the only question for review. This court has no jurisdiction to render a final decree, granting relief to complainant upon the present appeal. A motion to dismiss a bill for want of equity cannot perform the office of a demurrer. On such a motion all amendable defects will be considered as made. The material questions are, has the bill equity, and if the averments of the bill show a state of facts, which justify relief, can the bill be maintained by the complainant? The purpose of the bill is to enjoin the respondent railroads from laying tracks upon and across a plat of land in the city of Montgomery designated as “Gilmer Park,” and to set aside and annul certain ordinances of the city, by which the respondent railroads were authorized to make such use of said plat of ground. The rule is general and well established, that a municipal corporation has no power, unless specially authorized by the legislature, to sell for its own benefit, or to appropriate for the use and benefit of private persons or corporations a public park or common; and if this was the only question involved, we would have little difficulty in reaching a conclusion. The question presented is, whether Gilmer Park was held by the city of Montgomery, upon such terms and conditions, as to justify the application of the general rule to the case at bar; and, secondly, whether a municipal corporation, when it has once appropriated a plat of ground as a public park, is *615compelled to maintain it as such for all time, although by reason of circumstances and changed conditions, it is no longer adapted to or is useful for such purposes. It is probable, that the latter question more properly arises upon the motion to dissolve the injunction upon the denials of the answer.
Francis M. Gilmer sold and conveyed to the city of Montgomery said plat of land for three hundred dollars, and the deed of conveyance provides that “said lands to be used only as a common or street, otherwise to revert to me or my heirs.” We italicize. This conveyance is not a dedication to the city, nor did the city acquire an absolute, unconditional title and estate in the land. In our opinion, the legislature would be powerless to authorize the city to sell the plat of land so as to convey a title to a purchaser. Much less without such authority could the city sell or appropriate it to other purposes than for a street or common. — 2 Dillon Munic. Corp., §651, and note. The land belonged to Gilmer, lie had the right to dispose of it on such terms and for such purposes as he saw proper, not inconsistent with any law or the public good. The provision in the deed, “said lands to be used only as a common or street, otherwise to revert to me or my heirs,” Avas as much a part •of the consideration for the sale and conveyance as the three hundred dollars. A dedication after it becomes effective is irrevocable. An easement may be legally abandoned. The fee is then released from the burden of the easement, and the owner becomes possessed as before the dedication. No court, nor the city of Montgomery, nor the legislature, has the poAver to eliminate from the deed of conveyance, the provision which declares, that if the land is used for other purposes “it is to revert to me or my heirs.” To hold othénvise, would invade the sanctity of contract, and destroy rights reserved by solemn deed. Persons erecting improvements or making investments Avitli reference to Gilmer Park, and having notice, actual or constructive, of the terms and conditions upon which the city acquired the land, liaA'e no cause of complaint against the grantor or his heirs. He had the right in making the sale to contract for the conditions upon Avhicli the land should revert, and the city acquired and held the land upon these terms and conditions, and no other. The case is differ*616ent where there has been an irrevocable dedication, or 'where the municipality purchases land and obtains an absolute, unconditional, indefeasible estate in fee. According to the averments of the bill, the city of Montgomery has abandoned the land as a park, or street, and so far as it is competent to act, has devoted the land to other purposes than “as a street or common;” but complainant’s contention is, and the equity of the bill rests upon the contention, that any act of the city of Montgomery, by which the land might revert to the grantor as provided in the deed, is null and void. The equity of the bill, summarily stated, is that the provision in the deed of conveyance of Gilmer to the city, “said lands to be used only as a common or street, otherwise to revert to me or my heirs,” is without legal force and ought to be stricken out. Certainly the parties to the deed did not so understand it; and we know of no rule of equity or justice which sustains the contention. It may be, that by some act of Gilmer he is estopped from asserting any claim or right reserved or provided for by virtue of the deed, and the bill may be capable of amendment so as to give it equity in this respect. We are unable to say.
The bill shows clearly, that the other citizens of Montgomery Avill suffer like inconveniences and deprivations as himself, by destruction of the park and the running of railroad engines over the land. Conceding that the bill shoAvs, that application to the city authorities for redress would be useless, has a single citizen of Montgomery, in his own name, the right to file a bill to redress Avhat is shown to be a public wrong, if a wrong at all? Should not the bill be filed in the name of all or such as are willing to come in as complainants? To authorize a bill in the name of a single person, must it not aver, not by way of conclusion, a special injury, but the facts which show a special injury different from that sustained in common with others? — 2 Dillon Munic. Corp., §920, and note; Church v. Portland, 6 L. R. A. 259, and notes. These questions aré not raised by demurrer, and are not before us on this appeal. We merely suggest for inquiry.
We will refer briefly to the decree dissolving the injunction. On page 38 of the record it is said: “This cause coming on to be heard on motion to dissolve the *617injunction, on the sworn denials of the answer, and to dismiss the bill for want of equity.” We regard this as a submission upon the answers of all the defendants. Many exceptions are taken to answers, which were not considered by the court. Leaving out of consideration all the averments of facts except those responsive, and such as should be considered on a motion to dissolve the injunction, under our view of the law, we are of the opinion the injunction was properly dissolved.